                            Case 2:19-cv-00686-AJS Document 8 Filed 08/20/19 Page 1 of 2

AO 441 (Rev. 07/10) Summons on Third-Party Complaint


                                             UNITED STATES DISTRICT COURT
                                                                                      for the
                                                                Western District
                                                               __________        of Pennsylvania
                                                                           District of __________

                          Joanna Krupa, et al
                                                                                         )
                                   Plaintiff
                                                                                         )
                                       v.                                                )
                                                                                                 Civil Action No. 19-cv-686
                         NI Corporation, et al
                                                                                         )
                     Defendant, Third-party plaintiff
                                                                                         )
                                       v.                                                )
                 Jarrett Giegal d/b/a Minuteman
                           Third-party defendant
                                                                                         )

                                                  SUMMONS ON A THIRD-PARTY COMPLAINT

To: (Third-party defendant’s name and address) Jarrett Giegal d/b/a Minuteman Press and Minuteman Press-South Hills
                                                               1521 Potomac Avenue, Pittsburgh, Pa 15216.




         A lawsuit has been filed against defendant Jarrett Giegal               , who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff Joanna Krupa et al.              .

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or
defendant’s attorney, whose name and address are:
 BACHARACH AND MICHEL, John A. Bacharach, 564 Forbes Avenue, Pittsburgh PA 15219



           It must also be served on the plaintiff or plaintiff’s attorney, whose name and address are:
  Louis Kroeck. 12th Floor, Park Building,355 Fifth Avenue,Pittsburgh, PA 15222


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the court and serve it on any other parties.

           A copy of the plaintiff’s complaint is also attached. You may – but are not required to – respond to it.

Date:            08/20/2019
                                                                                                       &/(5.2)&2857
                                                                                                    CLERK  OF COURT



 08/20/2019                                                                                                 NicoleSignature
                                                                                                                    Linkesof Clerk or Deputy Clerk
'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                        Case 2:19-cv-00686-AJS Document 8 Filed 08/20/19 Page 2 of 2

AO 441 (Rev. 07/10) Summons on Third-Party Complaint (Page 2)

 Civil Action No. 19-cv-686

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

          ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                           ; or

          ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

          ’ I served the summons on (name of individual)                                                                        , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

          ’ I returned the summons unexecuted because                                                                                 ; or

          ’ Other (specify):
                                                                                                                                           .

           My fees are $                          for travel and $                   for services, for a total of $          0.00          .

           I declare under penalty of perjury that this information is true.



 Date:
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:




          Print                       Save As...                Add Attachment                                               Reset
